Citation Nr: 0614822	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
loss of use of both legs under 38 U.S.C.A. § 1114(m).

2.  Entitlement to SMC higher than the rate under 38 U.S.C.A. 
§ 1114(m).

3.  Entitlement to an effective date earlier than June 23, 
2005, for SMC for loss of use of the legs.

4.  Entitlement to an effective date earlier than June 23, 
2005, for SMC at the rate under 38 U.S.C.A. § 1114(m).

5.  Whether there was clear and unmistakable error (CUE) in a 
January 2003 RO decision that denied a separate rating for 
arthritis of the right knee.  

6.  Entitlement to an increased (initial) rating for a right 
wrist disability, now rated 10 percent disabling.

7.  Entitlement to service connection for a bilateral 
shoulder disability.

8.  Entitlement to service connection for a neck disability.

(The issue of entitlement to a change of an approved 
educational plan for VA Vocational, Rehabilitation, and 
Education (VR&E) benefits is addressed in a separate 
decision.)



WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 RO rating decision that awarded 
service connection and a 10 percent rating for a left knee 
disability (status post arthroscopic repair of the left knee 
with osteochondritis and osteoarthritis).  In July 2004, the 
RO also denied an increased rating for a service-connected 
right knee disability, including a separate rating for 
arthritis of the right knee and special monthly compensation 
based on the loss of use of the right foot.  The RO also 
denied a claim of CUE in a January 2003 RO decision.    

In a June 2005 rating decision, the RO awarded service 
connection and a 10 percent rating for a right wrist 
disability (post-traumatic right wrist derangement due to 
service-connected knee disabilities) as well as SMC for the 
loss of use of both feet during the period of convalescence 
for bilateral knee replacements from June 23, 2005, to 
December 1, 2005.  The RO also denied SMC based on the need 
for aid and attendance or by reason of being housebound.  The 
RO also denied service connection for a bilateral shoulder 
disability and for a neck disability, both claimed as due to 
the service-connected knee disabilities.  In two separate 
decisions in July 2005, the RO also denied an effective date 
earlier than June  23, 2005, for the award of SMC for loss of 
use of the right foot and for an effective date earlier than 
June 23, 2005, for the award of SMC for loss of use of the 
left foot.    

In September 2005, the RO denied a claim for SMC at a rate 
greater than the rate under 38 U.S.C.A. § 1114(m) and for an 
effective date earlier than June 23, 2005, for the award of 
SMC at the rate under 38 U.S.C.A. § 1114(m).  

The veteran testified before the Board in March 2006.  His 
case has been advanced on the docket.  See 38 U.S.C.A. § 7107 
(West 2002).

The veteran had previously disagreed with a rating decision 
to deny a claim for a separate rating for arthritis of the 
right knee.  Since then, in April 2005, he has indicated that 
he no longer wishes to appeal that decision.  The RO did not 
send the veteran a statement of the case on that issue, and 
the veteran has never perfected any appeal of that issue.  
See 38 U.S.C.A. § 7105 (West 2002).  Therefore, that issue is 
not before the Board at this time; dismissal is not 
procedurally necessary. 

The veteran has also raised a claim for service connection 
for a left wrist disability.  The instant appeal already 
encompasses the veteran's disagreement with the 10 percent 
rating assigned for a service-connected right wrist 
disability.  However, since the claim for service connection 
for a left wrist disability is new and has not been 
previously adjudicated by the RO, the Board will refer that 
issue to the RO for its consideration in the first instance.

The claims for an increased (initial) rating for a right 
wrist disability (now rated 10 percent disabling) and for 
service connection for a bilateral shoulder disability and 
for a neck disability, both of which are claimed as secondary 
to the service-connected knee disabilities, are addressed in 
the REMAND part of this decision, and the Board REMANDS those 
issues to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for disabilities of both 
the right and the left knees.  He underwent bilateral knee 
replacement surgeries in September 2004.

2.  In February 2002, the RO denied a claim for a separate 
rating for arthritis of the right knee, and the veteran 
disagreed with that decision in March 2002.  However, the 
veteran did not file a timely substantive appeal after 
notification of a January 2003 statement of the case.

3.  In June 2003, the veteran filed a claim for SMC based on 
loss of use of his legs.

3.  Since September 3, 2003, the veteran was demonstrably 
losing the ability to walk, without natural knee action, and 
has had the need for an assistive device such as a wheelchair 
since that time.  He also has had the need for permanent use 
of crutches since the September 2004 bilateral knee 
replacement surgeries.

4.  In April 2005 the veteran withdrew his appeal of a claim 
of CUE in a January 2003 RO decision that had denied a 
separate rating for arthritis of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for SMC for loss of use of both legs are 
met.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 3.350(c) 
(2005).

2.  The criteria for SMC at the intermediate rate between 
38 U.S.C.A. § 1114(n) (West 2002) and 38 U.S.C.A. § 1114(o) 
(West 2002) are met.  38 U.S.C.A. § 1114(p) (West 2002); 
38 C.F.R. § 3.350(f)(3), (4) (2005).

3.  The criteria for an effective date of September 3, 2003, 
for loss of use of both legs are met.  38 U.S.C.A. 
§§ 1114(m), 5110 (West 2002); 38 C.F.R. §§ 3.350(c), 
3.400(o), 4.71a, Diagnostic Code (DC) 5055 (2005).

4.  The criteria for an effective date of September 3, 2003, 
for SMC at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) (West 2002) and 38 U.S.C.A. § 1114(o) (West 2002) 
are met.  38 U.S.C.A. §§ 1114(p), 5110 (West 2002); 38 C.F.R. 
§§ 3.350(f)(3), (4), 3.400(o), 4.71a, Diagnostic Code (DC) 
5055 (2005).

5.  The criteria for dismissal of the appeal of the claim of 
CUE in a January 2003 RO decision that had denied a separate 
rating for arthritis of the right knee are met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in June 2003, July 2004, October 
2004, December 2004, April 2005, and December 2005; rating 
decisions dated in July 2004 and June 2005; and statements of 
the case in July 2004 and September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA employees have also discussed 
with the veteran at various times the types of evidence 
needed, including in October 2004.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudications in a September 2004 supplemental statement of 
the case, a July 2005 statement of the case, and a September 
2005 statement of the case.

Moreover, the veteran has specifically demonstrated knowledge 
of the relevant governing legal provisions and has requested 
that the Board review his claims on the merits without 
further remand to the RO.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  VA has also provided several 
examinations and has accepted testimony from the veteran at 
three RO hearings and at a Board hearing.  The appellant has 
not referred to any additional, unobtained, available, 
relevant evidence.  Thus, VA has satisfied all duties to 
notify and assist the veteran.

I.  SMC based on loss of use of both legs

Service connection has been in effect for a right knee 
disability (postoperative bursitis, synovial irritation of 
the right knee with a history of arthritis) since separation 
from service.  This disability was initially rated as 
10 percent disabling.  A 30 percent rating was assigned as of 
May 1990 and remained in effect for many years except for two 
periods when the right knee disability was temporarily rated 
100 percent disabling based on surgeries and convalescence 
(November 1994 through November 1994; and January 1995 
through May 1995).  A 100 percent rating was assigned from 
September 24, 2004, to December 1, 2005.  

Service connection and a 10 percent rating were also in 
effect for a left knee disability (status post arthroscopic 
repair of the left knee with osteochondritis and 
osteoarthritis) as of October 25, 2002.  A 100 percent rating 
was assigned from September 24, 2004, to December 1, 2005.  

Effective December 1, 2005, a 100 percent rating was 
established for loss of effective use of both feet due to 
service-connected bilateral knee replacements under the 
criteria of 38 C.F.R. § 4.71a, DC 5110.  

From November 1993 to June 23, 2005, the veteran was entitled 
to SMC under the provisions of 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i) because of a service-connected 
psychiatric disability that was rated 100 percent and 
additional service-connected disabilities that were 
independently ratable at least 60 percent.  

As of June 23, 2005, the veteran was entitled to SMC under 
the provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) due to loss of use of both feet.  

However, also effective June 23, 2005, because of the 
provisions of 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(4), the veteran was entitled to an even higher 
rate SMC equal to the rate under 38 U.S.C.A. § 1114(m) due to 
the loss of use of both feet with the additional service-
connected psychiatric disability that was independently 
ratable at 100 percent.

Essentially, the veteran now seeks a higher rate of SMC.  He 
seeks an award of SMC under the provisions of 38 U.S.C.A. 
§ 1114(m) and 38 C.F.R. § 3.350(c) based on the loss of use 
of both of his legs (as opposed to the current award of SMC 
based on the loss of use of both of his feet) and a 
concomitant award of SMC under the provisions of 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) based on additional, 
independently ratable disabilities that are rated 50 percent 
and 100 percent disabling.  

The veteran also disagrees with the effective date of June 
23, 2005, assigned for his SMC award.  

Bearing the veteran's arguments and claims in mind, where 
appropriate, the Board will discuss some of the claims 
jointly.

A.	Proper rate of SMC

Two of the veteran's claims involve the proper rate of SMC.  
The veteran seeks SMC for loss of use of both legs under 
38 U.S.C.A. § 1114(m) as well as SMC higher than the rate 
under 38 U.S.C.A. § 1114(m).

As noted above, the veteran currently receives SMC based on 
the determination that he has lost the use of both of his 
feet.  "Loss of use of a foot" exists "when no effective 
function remains other than that which would be equally well 
served by an amputation stump . . . with use of a suitable 
prosthetic appliance."  This determination requires 
consideration of the actual remaining function, whether the 
acts of balancing and propulsion "could be accomplished 
equally well by an amputation stump with prosthesis."  38 
C.F.R. §§ 3.350(a)(2), 4.63.  The issue involves 
consideration of whether effective function remains other 
than that which would be equally well served by an amputation 
with use of a suitable prosthetic appliance, not whether 
amputation is warranted.  Tucker v. West, 11 Vet. App. 369, 
373 (1999).

But in this case, the veteran seeks SMC at a rate that is 
higher than the rate of SMC available for loss of use of the 
feet under 38 U.S.C.A. § 1114(l); he argues that he has lost 
the use of both of his legs because of his service-connected 
knee disabilities and total knee replacements.  SMC at a 
higher rate is available under 38 U.S.C.A. § 1114(m) for loss 
of use of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place.

Determining if there is "natural knee action with prosthesis 
in place" involves whether use of the proper prosthetic 
appliance requires natural use of the joint, or whether 
necessary motion is otherwise controlled, so that the muscles 
affecting joint motion are or will become atrophied.  Also, 
if there is no movement in the joint (as in ankylosis or 
complete paralysis) use of prosthesis is not to be expected, 
and the determination of "natural knee action" will be 
conducted as though there were a prosthesis in place.  
38 C.F.R. § 3.350(c)(2).

The veteran has been treated for many years for bilateral 
knee problems and has undergone multiple surgical procedures 
and arthroscopies.  

On VA examination in April 2001, he complained of constant 
right knee pain, weakness, stiffness, swelling, inflammation, 
locking, fatigue, and lack of endurance.  Leg lengths were 
identical, and his hips did not show any signs of abnormal 
weight bearing.  At that time, he did not require any 
assistive devices to walk.  Also, his posture and gait were 
normal.  However, he had some limitations in standing and 
walking because of right knee and low back pain.  Flexion of 
the right knee was 100 degrees, but the motion was limited by 
pain from 90 to 110 degrees.  Extension was 0 degrees.  There 
was no weakness, fatigability, lack of endurance, or 
incoordination on movement.  There were no constitutional 
signs of anemia, swelling, inflammation, and heat.  The 
examiner commented that the subjective history of pain and 
the physical examination finding of limited motion were 
consistent with the diagnosis of bursitis/synovial irritation 
of the right knee with arthritis.  As a result, he could not 
perform activities that required prolonged standing or 
walking, kneeling, climbing, stooping, crouching, or lifting 
heavy objects.  However, at this time, the veteran not only 
had significant range of motion, albeit with pain at the 
ranges noted above, but also the ability to use his legs 
without weakness, fatigability, lack of endurance, or 
incoordination.  In addition, while activities such as 
prolonged standing and walking were limited, natural knee 
action still remained.

On evaluation in July 2002, there was mild crepitation of 
both patellae, but the passive movements of both lower 
extremities were within normal limits, and the veteran could 
stand on one leg with a partial squat.  He walked without any 
assistive device, and he did not have any antalgia or gait 
deviations.  However, he did have some problems with knee 
control when going down steps, and he needed minimal 
assistance from a handrail.  Nevertheless, as demonstrated by 
the normal knee motions and the ability to stand on one leg 
with a partial squat and to walk without assistive devices, 
he still did not lack natural knee action.

In September 2002, the veteran underwent arthroscopic surgery 
on his right knee.  On VA treatment in October 2002, he 
continued to walk, albeit with a slow, steady, limping gait.  

A treating doctor (D. N. Bosacco, M.D.) wrote in October 2002 
that the veteran had severe bilateral knee pain and 
degenerative arthritis of the knees.  The doctor stated that 
the veteran had difficulty walking ten yards and an 
associated left shoulder weakness.  The doctor also said that 
the veteran should receive an electric wheelchair because of 
his service-connected right knee disability.  However, at 
this point, it still appeared that the veteran had 
significant effective function in his legs.

The veteran underwent surgeries in May 15, 2003, with 
diagnostic arthroscopy of the left knee, arthroscopic medial 
femoral chondroplasty of the left knee, and arthroscopic 
resection of medial synovial plica with limited anterior 
synovectomy of the left knee.  On May 29, 2003, he also 
underwent diagnostic arthroscopy of the right knee, partial 
arthroscopic medial meniscectomy of the right knee, 
arthroscopic medial femoral chondroplasty of the right knee, 
and arthroscopic removal of multiple small tiny loose bodies 
from the right knee.  

Another treating doctor (M. D. Smith, M.D.) wrote in 
September 3, 2003 that the veteran had been prescribed a 
wheelchair after bilateral knee arthroscopies in September 
2002 because "he was losing the ability to walk."  After 
the arthroscopies, he had been unable to undergo physical 
therapy because of pain, and he had been walking with a cane 
and crutches.  In 2003, the veteran had sought additional 
treatment, and because his "condition had deteriorated to 
the point he could not even walk," he had requested surgery.  
The doctor noted that the veteran's condition deteriorated in 
2003 and that he could not even walk.  The doctor indicated 
that the veteran was disabled.  He also concluded that the 
veteran could not stand for any length of time or walk 
because of his bilateral knee conditions and that he 
therefore had lost the use of his lower extremities.  He 
would require wrist fusion surgery as well as bilateral knee 
replacements.  Thus, as of September 3, 2003, the veteran's 
disability had worsened to the point where he could not walk 
or was at least losing the ability to walk, as determined by 
a treating medical specialist.    

On VA examination on May 24, 2004, the veteran was wheeled 
into the examination room.  He could stand alone, but he had 
difficulty getting on and off the examination table and 
changing positions; he needed help.  His gait was moderately 
antalgic, favoring the right, because of right knee pain.  He 
also had mild antalgia because of the left knee.  He could 
not walk across the examination room without an assistive 
device, and he needed help.  There was no evidence of 
abnormal weight-bearing signs on his feet.  However, motion 
of both knees was limited and painful.  The right knee had 
clicking, locking, and weakness, but no heat, redness, 
swelling, effusion, drainage, or knee ankylosis.  Some 
testing could not be performed because of the pain and 
limited motion.  Active flexion of the right knee was 70 
degrees, with pain at 70 degrees.  Active extension of the 
right knee was 0 degrees, with pain at 0 degrees.  The 
examiner commented that right knee motion was limited by 
pain, fatigue, weakness, lack of endurance, and 
incoordination, with pain having the major functional impact.  
The left knee did not present any heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, weakness, 
or knee ankylosis.  Active flexion of the left knee was 115 
degrees, with pain at 115 degrees.  Active extension of the 
right knee was 0 degrees, with pain at 0 degrees.  The 
examiner commented that right knee motion was limited by 
pain, fatigue, mild weakness, and lack of endurance, with 
pain having the major functional impact.  There was no 
incoordination.  Neurologically, motor strength was 3+/5 in 
the right lower extremity and 4/5 in the left lower extremity 
because of pain.  He had muscle atrophy in the lower 
extremities, left greater than right.  However, the atrophy 
did not affect the lower extremities.  Lower extremity 
sensation was intact.  The diagnoses were status post right 
knee trauma requiring arthroscopic repair, with residual 
pain, disfiguring scars, limited range of motion, patellar 
chondromalacia, lack of endurance, fatigue, weakness, and 
incoordination; status post left knee arthroscopic repair, 
with residual non-disfiguring scars, patellar chondromalacia, 
pain, limited range of motion, weakness, fatigue, and lack of 
endurance; and limited mobility of the lower extremities with 
atrophy.  He summarized that the veteran had limited knee 
motion, abnormal gait, decreased lower extremity strength, 
impairment of weight bearing, and mild leg length 
discrepancy.  The veteran needed an assistive device to walk, 
without which he would have limited mobility capability.  
However, there was "no evidence of paralysis or 
propulsion."  Nevertheless, in keeping with the September 
2003 conclusion by Dr. Smith, the May 2004 VA examination 
concluded that the veteran had a limited ability to walk 
because of his lower extremity disabilities.  

The Board notes that the May 2004 examination report is at 
times equivocal.  On the one hand, the veteran had 
significant mobility problems.  But on the other hand, there 
were no problems with incoordination or lower extremity 
sensation, and muscle atrophy was found not to have any 
effect on the lower extremities.  However, additional 
evidence is of record.

In September 2004, the veteran received bilateral total knee 
replacements.  He received home health care and physical 
therapy through 2004.  On an early October 2004 VA social 
work assessment report, it was noted that the veteran had 
been driving prior to his admission.  (His wife would also 
drive him "at times.")  Progress notes reflect that the 
veteran had improved his knee range of motion and that he was 
"making great progress [with] functional mobility [and range 
of motion]."  Range of motion in October 2004 was from 0 to 
90 degrees for the right knee and from 0 to 105 degrees for 
the left knee.  Knee strength was 3+/5 with pain.  His 
prognosis at the end of October 2004 was good.  However, he 
was still unable to leave his house safely without 
assistance.  Physical therapy notes from November 2004 
indicate that the veteran had significantly impaired 
mobility.  His range of motion limitations involved primarily 
extension due to pain and hamstring tightness as well as gait 
difficulty due to that tightness.  In early November 2004, 
the veteran was "fully capable to come to standing 
unassisted" and to walk with a small-stepped antalgic gait 
with his knees in 20 to 30 degrees of flexion.  It was also 
noted that month that functionally, he ambulated with a 
walking stick and that he had had one fall after losing his 
balance at home.  He had demonstrable "slow progress" in 
range of motion therapy by November 2004, with flexion to 125 
degrees on the left knee and 110 degrees on the right knee, 
as well as extension of -9 degrees on the left and -
10 degrees on the right knee.  And by December 2004, his gait 
was the same as before the injury.  Thus, whereas the 
evidence was equivocal as to the loss of use of the veteran's 
lower extremities, these post-knee replacement medical 
records suggest some significant improvement in the effective 
function of the veteran's knees and ability to stand and 
walk.

But in December 2004, the veteran fell, possibly loosening 
his left knee prosthesis.  He walked with crutches both for 
long distances and around the house.  Ambulation endurance 
was poor.  His posture was in a stoop position, and he walked 
with a shuffle and decreased stride length.  By this time, 
the veteran was "not motivated at this time to change his 
functional status," and his rehabilitation potential was 
poor.  In late December 2004, an attending VA doctor with 
physical therapy commented that the veteran had "essentially 
caused himself to have knee flexion contracture and lacks 
full knee extention [sic.] due to use of powered mobility 
(which he's borrowed from a friend)."  The doctor advised 
the veteran that the powered mobility was not warranted in 
his circumstance and that it was in fact "frankly contra-
indicated" because of the need to improve knee motion.  

VA X-rays from December 2004 showed tiny bilateral knee 
effusions and mild soft tissue swelling, but no evidence of 
loosening or wear, fracture, dislocation, or subluxation.  
Otherwise, the osseous structures were unremarkable.  A 
January 2005 VA bone scan did not show loosening or infection 
of the prostheses.  

Follow-up records indicate that he had fallen down in 
December 2004, but that he had been feeling much better prior 
to that.  The treating doctor commented that the total knee 
replacements were in good position.  Knee motion throughout 
this period was generally better than 0 degrees to at least 
100 degrees for both knees.  

The veteran also continued to receive VA treatment in 2005.  
In January 2005, when he was prescribed a wheelchair, a VA 
doctor cautioned that the veteran should use a wheelchair for 
very limited periods of time to avoid increased limitation of 
motion of the knees and difficulty walking.  On treatment in 
March 2005, he had difficulty walking with a cane.  He 
complained of bilateral knee pain, worse on the left, with 
instability on his knees; he needed a cane to walk.  
Examination revealed right knee range of motion from 15 to 
105 degrees and left knee range of motion from 15 to 120 
degrees, with minimal varus/valgus laxity of the left knee.  
However, there was no loosening or infection of the 
prostheses.  

In June 2005, he complained of severe knee pain even though 
there was no evidence of hardware loosening or infection.  
Right knee motion was from about 10 or 15 degrees to 120 or 
125 degrees with slight valgus instability.  Left knee motion 
was from 5 degrees to about 110 or 115 degrees with slight 
varus instability.  A subsequent progress note described 
muscle atrophy that was worse on the left.   

Later in June 2005, the veteran reported increasing pain; he 
said that he could walk only minimal distances with a cane.  
Right knee motion was from 10 to 100 degrees without laxity, 
and left knee motion was from 15 to 120 degrees without 
laxity.   

On June 23, 2005, a VA surgical resident indicated that the 
veteran would be "in need of permanent status of crutch use 
until condition improves."  The resident clarified in an 
addendum that the veteran would be in need of permanent use 
of crutches until his condition improved throughout the 
convalescence period.  The Board notes that this implied that 
the condition could improve.  

But in a July 2005 addendum, a VA orthopedic resident stated 
that the veteran had been on crutches since surgery and had 
been unable to perform his normal activities of daily living 
since September 2004.  The resident also commented that the 
veteran did not have natural movement in both knees both in 
the past and at the present time.  The veteran would require 
an aide to assist with his daily activities.       

On VA examination in November 2005, the veteran was walking 
with crutches.  He reported having lost the use of his lower 
extremities.  However, he denied any specific pain or 
discomfort in his feet.  He described the knee pain as 
constant, and he stated that the prosthetic knee implants had 
become loose.  He also reported having difficulty standing 
and walking.  But he denied having lost any time from work in 
the past year or any periods of incapacitation.  He walked 
with crutches, and he needed help to get on and off the 
examination table.  There was only a one-centimeter 
discrepancy between leg lengths, and there were no signs of 
abnormal weight-bearing.  Left knee motion was painful and 
limited, with swelling, weakness, and disuse atrophy of the 
calf muscle due to pain, but no heat, redness, effusion, 
drainage, or abnormal movement.  Active flexion of the left 
knee was 55 degrees, with pain at 55 degrees.  Active 
extension was -10 degrees, with pain at -10 degrees.  Left 
knee motion was limited by pain, fatigue, weakness, and lack 
of endurance after repetitive use, and pain had the major 
functional impact.  There was no incoordination after 
repetitive use.  Right knee motion was painful and limited, 
with weakness and disuse atrophy of the calf muscle due to 
pain, but no heat, redness, swelling, effusion, drainage, or 
abnormal movement.  Active flexion of the right knee was 60 
degrees, with pain at 60 degrees.  Active extension was 0 
degrees, with pain at 0 degrees.  Right knee motion was 
limited by pain, fatigue, weakness, and lack of endurance 
after repetitive use, and pain had the major functional 
impact.  There was no incoordination after repetitive use.  
X-rays of the knee showed total knee replacements with no 
definite abnormalities.  The examiner stated that the veteran 
had difficulty using his lower extremities, bilateral disuse 
atrophy due to chronic knee pain, and significant knee motion 
limitation.  The examiner concluded that the veteran had lost 
effective use of his lower extremities, based on atrophy and 
abnormal gait.  An assistive device, such as crutches or a 
wheelchair, was needed for both short and long distances.  

According to a March 2006 VA aid and attendance examination 
form, a VA doctor indicated that the veteran has total loss 
of use of his lower extremities, with poor balance, poor 
weight bearing, the need for assistive devices (crutches, 
canes, wheelchairs), and bilateral calf muscle atrophy.

The Board must balance and weight all of the probative, 
competent evidence.  

As noted above, at numerous times until September 2003 (Dr. 
Smith's report that the veteran was losing the ability to 
walk), it appears that the veteran had significant effective 
function in his legs and that he did not have abnormal knee 
movement.  He was able to walk, albeit with a cane for much 
of the time.  There are even indications that he was able to 
drive after the total knee replacements.  While limited by 
pain, the veteran's knee motion was quite significant.  Even 
after September 2003, on VA examination in May 2004, a VA 
doctor stated that muscle atrophy did not affect the lower 
extremities.  There were no signs of abnormal weight-bearing.  
And even after the bilateral knee replacements in September 
2004, a doctor stated that the veteran's situation did not 
warrant the use of a powered wheelchair and that his use of a 
powered wheelchair was counterproductive.  Post-knee 
replacement physical therapy notes explicitly indicate that 
the veteran was making very good progress with functional 
mobility and range of motion.  Also, medical statements that 
the permanent use of crutches would continue throughout the 
veteran's convalescence period implied that the condition 
would improve.  

However, the record also includes numerous statements from 
various medical sources specifically stating that the veteran 
has lost the use of his lower extremities because of pain in 
his knees, that he walks with an antalgic gait and slow steps 
with his knees in flexion, that he cannot walk without at 
least crutches since his total knee replacements in September 
2004, and that he has poor balance, poor weight-bearing, and 
muscle atrophy.  A VA doctor has also stated that the veteran 
does not have natural knee movement.  

On weighing the evidence, both favorable and unfavorable, the 
Board finds that at the very least, the evidence is in 
equipoise on various important elements of the veteran's 
claim that he has lost the use of his legs, such as whether 
there still is any effective function in his legs and whether 
natural knee action is prevented.  Where the evidence is in 
equipoise, the Board must consider the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Board 
concludes that the veteran has lost the use of both of his 
legs and thus qualifies for the rate of SMC under 38 U.S.C.A. 
§ 1114(m).

The Board must also consider whether the veteran qualifies 
for an even higher rate under the provisions of 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3) and (4) based on 
additional disabilities that are independently ratable as 
50 percent disabling and also independently ratable as 100 
percent disabling.  

In addition to the rate of SMC payable under 38 U.S.C.A. 
§ 1114(m), under 38 C.F.R. § 3.350(f)(3), if a veteran has an 
additional single permanent disability or combinations of 
permanent disabilities that are independently ratable as at 
least 50 percent disabling, the veteran will then be entitled 
to the next higher intermediate rate or statutory rate of SMC 
(as long as it is not more than the rate under 38 U.S.C.A. 
§ 1114(o)).  That disability or those combinations of 
disabilities that are independently ratable as at least 50 
percent disabling must be "separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under" 38 U.S.C.A. 
§ 1114(m) or other intermediate SMC rates previously 
discussed above.  38 C.F.R. § 3.350(f)(3).

Also, under 38 C.F.R. § 3.350(f)(4), in addition to the 
statutory rates payable under 38 U.S.C.A. § 1114(m) and the 
intermediate or next higher rate provisions outlined above, 
if the veteran has an additional single permanent disability 
that is independently ratable as 100 percent disabling (apart 
from any consideration of individual unemployability), then 
the veteran will receive the next higher statutory rate under 
38 U.S.C.A. § 1114 or the next higher intermediate rate if 
the veteran is already entitled to an intermediate rate under 
38 U.S.C.A. § 1114, as long as the new SMC rate is not higher 
than the rate under 38 U.S.C.A. § 1114(o).  The single 
permanent disability that is independently ratable at 100 
percent "must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 1114(m) or other intermediate 
SMC rates previously discussed above.  38 C.F.R. 
§ 3.350(f)(4).  If the multiple loss or loss of use 
entitlement to a statutory or intermediate rate between 
38 U.S.C.A. § 1114(l) and (o) is caused by the same 
etiological disease or injury, that disease or injury may not 
serve as the basis for the independent 50 percent or 100 
percent unless it is so rated without regard to the loss or 
loss of use.  38 C.F.R. § 3.350(f)(4).
 
The RO has indicated that concurrent entitlement of 
additional SMC based on both 38 C.F.R. § 3.50(f)(3) and 
38 C.F.R. § 3.350(f)(4) is prohibited.  However, the 
regulatory language itself contains no such prohibition.  
Thus, the regulations will be construed in favor of the 
veteran.

In this case, the veteran has numerous additional service-
connected disabilities that involve anatomically separate 
areas or bodily systems.  For instance, a 100 percent rating 
has been in effect for post-traumatic stress disorder (PTSD) 
since 1991.  Additionally, service-connected chronic migraine 
headaches are rated 50 percent disabling and duodenal ulcer 
and hiatal hernia are rated 20 percent disabling.  Under the 
plain terms of 38 C.F.R. § 3.350(f)(3), the migraine 
headaches and duodenal ulcer would entitle the veteran to the 
next higher intermediate rate of SMC, which is between 
38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n) (also known 
as "m and a half").  But the totally disabling PTSD also 
entitles the veteran to the next higher intermediate rate of 
SMC, which is between 38 U.S.C.A. § 1114(n) and 38 U.S.C.A. 
§ 1114(o) (also known as "n and a half").  Although the 
record indicates that the headaches and the ulcer were 
related to the service-connected PTSD, they involve different 
anatomical or body systems and are not related to the same 
etiological disease or injury that serves as the basis for 
the award of SMC for loss of use of the legs. 

The veteran is also rated 20 percent disabled because of 
chronic low back strain and 10 percent disabled because of a 
right wrist disability.  However, these disabilities have 
been associated with the same etiological disease or injury 
(that is, the service-connected knee disabilities) that is 
already the basis for the SMC award for loss of use of the 
legs under 38 U.S.C.A. § 1114(m).  These disabilities are not 
considered in the determination of the proper rate of SMC 
under 38 C.F.R. § 3.350(f)(3) or (4).  

Finally, the veteran also seeks additional SMC based on the 
need for aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1114(l), (r).  An additional monthly aid and 
attendance allowance is payable in certain circumstances to a 
veteran in need of regular aid and attendance: to a veteran 
otherwise entitled to SMC under 38 U.S.C.A. § 1114(o); to a 
veteran otherwise entitled to SMC at the maximum rate under 
38 U.S.C.A. § 1114(p); or to a veteran otherwise entitled to 
SMC at the intermediate rate between 38 U.S.C.A. § 1114(n) 
and 38 U.S.C.A. § 1114(o) (that is, at the "n and a half" 
rate) and at the rate under 38 U.S.C.A. § 1114(k).  
38 U.S.C.A. § 1114(r).  

As the Board concludes above, the veteran is entitled to SMC 
at the "n and half" rate.  However, to qualify for an 
additional "monthly aid and attendance allowance," the 
veteran would also have to receive SMC under 38 U.S.C.A. 
§ 1114(k).  That provision applies to veteran who has 
suffered the anatomical loss or loss of use of various bodily 
systems, such as one foot.  Previously, the veteran had been 
found to have lost use of both of his feet, but now he has 
been found to be entitled to SMC based on loss of use of his 
lower extremities or legs.  Because he does not meet the 
requirements of 38 U.S.C.A. § 1114(k), he does not qualify 
for the additional monthly aid and attendance allowance under 
38 U.S.C.A. § 1114(r).  

Moreover, he is not otherwise entitled to SMC at the rate 
under 38 U.S.C.A. § 1114(o) or at the maximum rate under 
38 U.S.C.A. § 1114(p).  Thus, he does not meet the criteria 
for an additional "monthly aid and attendance allowance" 
under these criteria.

In sum, the Board concludes that the veteran is entitled to 
SMC at the intermediate rate between the rates under 
38 U.S.C.A. § 1114(n) and 38 U.S.C.A. § 1114(o) (that is, the 
"n and half" rate).  He is not otherwise entitled to a 
greater rate of SMC.  The Board has applied the benefit of 
the doubt in granting this benefit.



B.  Earlier effective date claims

The veteran also seeks an effective date earlier than June 
23, 2005, for the awards of SMC for loss of use of the right 
foot and of SMC at the rate authorized by 38 U.S.C.A. 
§ 1114(m).  Indeed, the appeal currently involves claims for 
an effective date earlier than June 23, 2005, for SMC for 
loss of use of the feet and for an effective date earlier 
than June 23, 2005, for SMC at the rate under 38 U.S.C.A. 
§ 1114(m).  But effectively, the veteran's argument is for an 
effective date earlier than June 23, 2005, for any SMC award 
that he is ultimately entitled to receive.

Because entitlement to SMC derives from the disability it 
specially compensates, it is a "downstream element," see 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997), and 
there is no basis to award SMC for a time prior to the date 
of service connection of the disability upon which 
entitlement to SMC is based.  See Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (no entitlement to an increase in 
compensation, by way of an effective date, for time when 
claimant not otherwise entitled to compensation).  Indeed, 
the veteran does not seek an effective date earlier than any 
award of service connection for any of the underlying 
disabilities at issue here (that is, the right knee or the 
left knee).

In this case, the veteran seeks a greater rate of VA 
compensation based on the loss of use of his legs.  Thus, his 
claim for SMC can be viewed as a claim for an increased 
rating based on those particular disabilities.  

The effective date of an award of an increased rating is the 
date of the claim or the date that entitlement arose, 
whichever is later.  However, the effective date of the 
increased compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
that date; otherwise, the effective date of the increased 
compensation in those circumstances will be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In July 2000, the Board had referred a claim for a separate 
rating for arthritis of the right knee for initial 
adjudication by the RO.  Pursuant to that claim and the 
Board's referral, the RO denied the claim for a separate 
rating for service-connected arthritis of the right knee in a 
February 2002 rating decision.  The RO notified the veteran 
of this decision on February 6, 2002.  In March 2002, the 
veteran disagreed with the RO's February 2002 rating 
decision, including the claim for a separate rating for 
arthritis of the right knee.  

In a January 2003 rating decision, a Decision Review Officer 
(DRO) with the RO again denied a separate rating for 
arthritis of the right knee.  The RO issued the veteran a 
statement of the case (SOC) on January 29, 2003.  The SOC's 
cover sheet indicated that the veteran should file a 
substantive appeal within either 60 days of the notification 
of the SOC or the remainder of the one-year period since the 
notification of the February 2002 rating decision.  Thus, at 
the latest, the veteran should have filed a substantive 
appeal regarding this issue within 60 days of January 29, 
2003.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200, 20.202, 20.302(b).  By separate correspondence on 
March 12, 2003, the RO again informed the veteran of the 
DRO's January 2003 decision.  However, despite the 
information regarding the proper appellate period, the 
veteran did not file a timely substantive appeal within 60 
days of January 29, 2003.

Afterwards, on June 16, 2003, VA received correspondence from 
the veteran via facsimile requesting "reconsideration" of 
the January 2003 RO decision.  This is the claim that served 
as the basis for the ultimate awards of SMC for loss of use 
of the right foot and eventually loss of use of both feet.  
In this June 2003 correspondence, the veteran first argued 
that he had lost the use of his lower extremities.  

The Board notes that a DRO with the RO appears to have 
concluded in a July 2004 SOC that the veteran filed a timely 
notice of disagreement with respect to a January 2003 DRO 
decision that denied a separate rating for arthritis of the 
right knee.  However, this statement in the July 2004 SOC is 
inaccurate.  As noted above, the RO had actually denied a 
separate rating for arthritis of the right knee in a February 
2002 rating decision, which the veteran had already disagreed 
with in a timely fashion.  The January 2003 DRO decision 
could not be the initial decision on the issue with which the 
veteran was disagreeing.  Rather, the January 2003 DRO 
decision had issued because the veteran had already disagreed 
with the February 2002 decision on the same issue.

Thus, the Board concludes that the veteran filed a claim for 
loss of use of both of his legs on June 16, 2003.

As discussed above, the evidence did not quite show loss of 
use of the legs in 2001 or 2002.  At the earliest, the 
medical evidence showed that the veteran was losing the 
ability to walk by September 2003.  While this is before the 
bilateral knee replacement surgery in September 2004, it is 
consistent with a doctor's assessment in September 2003 and 
the May 2004 VA examination findings of pain, limited knee 
motion, weakness, fatigue, lack of endurance, limited 
mobility of the lower extremities with atrophy, abnormal 
gait, decreased lower extremity strength, impairment of 
weight bearing, mild leg length discrepancy, and the need for 
an assistive device to walk and cope with limited mobility 
capability.  Thus, the veteran was entitled to an award of 
SMC based on loss of use of both of his legs as of 
September 3, 2003, the date of Dr. Smith's evaluation.  Also, 
as discussed above, by virtue of certain additional, 
independently ratable disabilities (PTSD, which was rated as 
100 percent disabling; and chronic migraine headaches that 
were rated 50 percent disabling and duodenal ulcer that was 
rated 20 percent disabling), the veteran was entitled to the 
"n and a half" rate of SMC by virtue of 38 C.F.R. 
§ 3.350(f)(3) and (4).

Finally, the Board notes that this award of SMC is not 
inconsistent with the rating criteria governing knee 
replacement prostheses under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055.  A 100 percent rating is assigned for one 
year after the prosthetic implantation.  An SMC award is also 
assignable during the 100 percent rating period under DC 5055 
as of "the earliest date [that] permanent use of crutches is 
established."  38 C.F.R. § 4.71a, DC 5051-5056, Note (2).  

In this case, the RO had assigned the SMC award as of 
June 23, 2005, albeit at the rate authorized under 
38 U.S.C.A. § 1114(m) based on the award of SMC for loss of 
use of both feet described in 38 U.S.C.A. § 1114(l) along 
with the additional "bump-up" awarded under 38 C.F.R. 
§ 3.350(f).  The June 2005 effective date is based on the 
date of a VA surgical resident's progress note stating that 
the veteran would be "in need of permanent status of crutch 
use until condition improves."  However, that same surgical 
resident soon thereafter clarified in an addendum that the 
veteran would be in need of permanent use of crutches until 
his condition improved throughout the convalescence period.  
Also, in a July 2005 addendum, a VA orthopedic resident 
stated that the veteran had been on crutches since the 2004 
knee replacement surgery.  Thus, the Board concludes that the 
evidence shows that the veteran was in need of permanent use 
of crutches ever since the bilateral knee replacements in 
September 2004.  Accordingly, payment of SMC is not precluded 
prior to June 23, 2005, under the terms of 38 C.F.R. § 4.71a, 
DC 5055.

Accordingly, the veteran has been entitled to receive SMC at 
the "n and half" rate as of September 3, 2003.  This 
decision addresses the veteran's claims for an effective date 
earlier than June 23, 2005, for his SMC award, including all 
parts that are included in that SMC award (that is, the award 
of SMC at the rate authorized under 38 U.S.C.A. § 1114(m) for 
loss of use of both legs and the additional "bump-up" due 
to 38 C.F.R. § 3.350(f)(3) and (4)).           

II.  Clear and unmistakable error in January 2003 RO decision

The veteran had also raised a claim of CUE in a January 2003 
RO decision that had denied a separate rating for arthritis 
of the right knee.  In June 2004, the RO notified the veteran 
that his claim of CUE was not valid.  The veteran disagreed 
with this decision in June 2004, and in July 2004, the RO 
issued the veteran a statement of the case.  In August 2004, 
the veteran filed correspondence that was construed as a 
timely substantive appeal regarding the CUE issue.

However, subsequently, in April 2005, the veteran stated that 
he was withdrawing his appeal of the CUE issue.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.

In light of the veteran's withdrawal of the appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this issue.  Accordingly, the Board 
will dismiss the appeal with respect to this issue.


ORDER

SMC for loss of use of both legs is granted.

SMC at the "n and a half" rate is granted.

An effective date of September 3, 2003, for the award of SMC 
for loss of use of both legs is granted.

An effective date of September 3, 2003, for the award of SMC 
at the "n and a half" rate is granted.

The appeal of the claim of CUE in a January 2003 RO decision 
is dismissed.


REMAND

The Board must remand the claims for an increased (initial) 
rating for a right wrist disability and for service 
connection for a bilateral shoulder disability and for a neck 
disability.

In a June 2005 rating decision, the RO awarded service 
connection and a 10 percent rating for a right wrist 
disability (post-traumatic right wrist derangement due to 
service-connected knee disabilities).  The RO also denied 
service connection for a bilateral shoulder disability and 
for a neck disability, both of which are claimed as secondary 
to the service-connected knee disabilities.

The veteran filed a notice of disagreement with respect to 
the RO's June 2005 decision on these issues.  The Board 
accepted testimony from the veteran on these three issues at 
the March 2006 hearing.  

Once a veteran has filed a timely notice of disagreement with 
respect to an RO decision, the RO must provide the veteran 
with a statement of the case on the appealed issues.  
Therefore, the Board must remand the case for appropriate 
action so that the veteran may have the opportunity to 
complete an appeal as to these three issues, if he so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board notes the veteran's request that the Board proceed with 
decisions on these issues.  However, the remand is necessary 
so as to comply with all due process and jurisdictional 
requirements.

Accordingly, the Board REMANDS the claims for an increased 
(initial) rating for a right wrist disability and for service 
connection for a bilateral shoulder disability and for a neck 
disability for the following action:

Issue a statement of the case, pursuant 
to 38 C.F.R. § 19.26 with regard to the 
June 2005 rating decision that assigned 
a 10 percent rating for a right wrist 
disability and that denied service 
connection for a bilateral shoulder 
disability and for a neck disability.  
Advise the veteran and his 
representative of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).  Inform 
the veteran that he must file a 
substantive appeal within the 
appropriate period of time in order to 
perfect his appeal of these three 
issues.  Thereafter, return the case to 
the Board for its review only if an 
appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat these claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


